UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6109


KYLE LUNNIN,

                     Petitioner - Appellant,

              v.

WARDEN MANSUKHANI,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-hc-02292-BO)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kyle Lunnin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kyle Lunnin, a federal prisoner, appeals the district court’s order dismissing

without prejudice his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record

and find no reversible error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Lunnin v. Mansukhani,

No. 5:18-hc-02292-BO (E.D.N.C. Dec. 21, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2